Citation Nr: 0834913	
Decision Date: 10/10/08    Archive Date: 10/16/08

DOCKET NO.  06-38 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an initial compensable rating for erectile 
dysfunction.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1968 to March 
1970.

This matter is on appeal from the Nashville, Tennessee, 
Department of Veterans Affairs (VA) Regional Office (RO).


FINDING OF FACT

Throughout the entire time on appeal, the veteran's erectile 
dysfunction has been manifested by loss of erectile power, 
but erectile deformity has not been shown.


CONCLUSION OF LAW

The criteria for a compensable rating for erectile 
dysfunction have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 
5103A (West 2002); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.21, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code (DC) 7522 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2007).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2007).  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  

As the veteran has perfected an appeal as to the assignment 
of initial ratings following the initial award of service 
connection for erectile dysfunction, the Board must evaluate 
all the evidence of record reflecting the severity of the 
veteran's disability from the date of grant of service 
connection to the present.  Fenderson v. West, 12 Vet. App. 
119, 126 (1999).  This could result in staged ratings, i.e. 
separate ratings for different time periods.  Id.  

Where there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that particular rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2007).  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the veteran.  38 C.F.R. § 4.3 (2007).

In the present case, the veteran disagrees with the RO's 
assignment of a noncompensable rating under 38 C.F.R. § 
4.115b, DC 7522, effective March 31, 2004.  In order to 
obtain a compensable rating for erectile dysfunction, he must 
show deformity of the penis with loss of erectile power (20% 
under DC 7522).   

It is clear that the veteran has experienced erectile 
dysfunction since his prostatectomy in December 2003.  Such 
erectile dysfunction was noted at his August 2004 VA 
examination and throughout 2005, when he was repeatedly 
treated for erectile dysfunction with medication, oral and 
injection, as well as the use of a vacuum erection device.  
However, a second VA examination in August 2006 indicated 
that these medications were ineffective.  As such, a 
noticeable reduction in erectile power is present.

However, there is no indication of penile deformity.  
Specifically, the August 2004 VA exam noted a "normal-
appearing penile shaft."  A similar observation was noted by 
a physician in April 2005, and the August 2006 VA examination 
indicated that there was "no deformity noted."  

The Board notes that the veteran's private physician stated 
in April 2006 that the veteran "has some deformity of the 
penis with the penis slightly curving to one side."  
However, in view of the other evidence in the record, the 
Board does not find that a slight curve of the penis when 
erect is persuasive evidence of a penile deformity as 
contemplated by the diagnostic code.  Therefore, the Board 
concludes that a schedular increase in disability rating for 
the veteran's service-connected erectile dysfunction is not 
warranted at this time.  

In arriving at this conclusion, the Board has considered the 
veteran's own statements as to his disability.  He vigorously 
asserts that he is entitled to a compensable rating because 
of the drastic changes in his life, including the need for 
medically-induced erections with injections, ineffective oral 
medications, and never having a normal sexual encounter 
because of a poor response to mechanical induced erection.

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990). 

The Board recognizes that the veteran is competent to report 
symptoms because this requires only personal knowledge, not 
medical expertise, as it comes to him through his senses.  
Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, 
competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); 
Layno, 6 Vet. App at 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991). 

In weighing the evidence of record, the Board finds the 
objective medical findings, to be more probative than the 
statements of additional impairment.  See Madden v. Gober, 
123 F.3d 1477, 1481 (Fed. Cir. 1997); Cartright, 2 Vet. App. 
at 25 (interest may affect the credibility of testimony).  

In contemplation of 38 C.F.R. § 3.350, the Board also points 
out that the veteran has not gone wholly uncompensated for 
his erectile limitations, as he was awarded special monthly 
compensation for loss of use of a creative organ, effective 
March 31, 2004.

Furthermore, the weight of the evidence does not show marked 
interference with employment beyond that contemplated by the 
schedule for rating disabilities or frequent periods of 
hospitalization due to erectile dysfunction.  Consequently, 
the Board finds that referral for an extraschedular 
evaluation for the veteran's service-connected erectile 
dysfunction under the provisions of 38 C.F.R. § 3.321(b)(1) 
is not warranted.  Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995).  

In summary, as the preponderance of the evidence is against 
the veteran's claim for a compensable rating for erectile 
dysfunction, the Board is unable to grant the benefits 
sought.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  
Moreover, his symptoms remained constant throughout the 
appeal period and, as such, the Board finds that staged 
ratings are not warranted.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Here, the veteran's claim arises from his disagreement with 
the initial evaluation following the grant of service 
connection.  Courts have held that once service connection is 
granted the claim is substantiated, additional notice is not 
required and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further 
notice is needed under VCAA.

As to VA's duty to assist, the RO associated the veteran's 
private and VA treatment records, and he was afforded VA 
examinations in July 2004 and March 2005.  The Board finds 
that no additional assistance is required to fulfill VA's 
duty to assist. Smith v. Gober, 14 Vet. App. 227 (2000), 
aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 
15 Vet. App. 143 (2001).

Significantly, neither he nor his representative has 
identified, and the record does not otherwise indicate, any 
additional evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, the Board 
finds that no additional assistance is required to fulfill 
VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).


ORDER

An initial compensable rating for erectile dysfunction is 
denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


